DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 21-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al (US 2021/0358933).
Regarding claim 1, Hwang (Figs. 14, 15A and 18B) discloses a three-dimensional (3D) memory device, comprising: a memory array structure GP1a’ (Fig. 18B and [0160]); and a staircase structure P in an intermediate of the memory array structure and laterally dividing the memory array structure into a first memory array structure and a second memory array structure, the staircase structure P comprising a first staircase zone (see annotation of Fig. 14 below) and a bridge structure connecting the first memory array structure and the second memory array structure (Fig. 18B), wherein the first staircase zone comprises a first pair of staircases (see annotation of Fig. 14 below) facing each other in a first lateral direction and at different depths, each staircase comprising a plurality of stairs; each staircase of the first pair of staircases comprises a plurality of divisions (see annotation of Fig. 14 below)  in a second lateral direction perpendicular to the first lateral direction at different depths; the first pair of staircases comprises a first staircase and a second staircase adjacent to the first staircase, and at a first division (see annotation of Fig. 14 below) of the plurality of divisions, a depth of a first stair in the first staircase is different from a depth of a second stair, at a corresponding level, in the second staircase; and at least one stair in the first pair of staircases is electrically connected to at least one of the first memory array structure or the second memory array structure through the bridge structure (Fig. 18B).

[AltContent: textbox (1st division)]
[AltContent: textbox (2nd pair of staircases )][AltContent: textbox (1st pair of staircases)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (2nd division)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    325
    412
    media_image1.png
    Greyscale



Regarding claims 2-10, Hwang (Figs. 14, 15A and 18B) further discloses: each stair in one of the divisions is above or below any stair in another one of the divisions; the memory array structure comprises a plurality of blocks BLK in the second lateral direction (Fig. 14); and the first staircase zone is in one or two of the blocks; the staircase structure further comprises a second staircase zone (corresponding to adjacent staircase zone or second BLK in Fig. 14 and 15A); and the bridge structure is between the first staircase zone and the second staircase zone in the second lateral direction; the second staircase zone comprises a second pair of staircases facing each other in the first lateral direction and at different depths (the second staircase zone have similar structures as first stair case zone shown in Fig. 14 above); and the first staircase zone and the second staircase zone are symmetric in the second lateral direction (Fig. 15A shown first and second BLKs are symmetric); the first staircase zone comprises a second pair of staircases (see annotation of Fig. 14 above) facing each other in the first lateral direction and at different depths; and each staircase of the first and second pairs of staircases are at different depths; each stair in the first and second pairs of staircases are at different depths; at least one word line 258 (see 258 in P region of Fig. 18B) extending laterally in the memory array structure and the bridge structure, such that the at least one stair is electrically connected to the at least one of the first and second memory array structures through the bridge structure by the at least one word line; the at least one stair in the first pair of staircases is electrically connected to each one of the first memory array structure and the second memory array structure through the bridge structure (Fig. 18B); the bridge structure comprises vertically interleaved conductive layers 258M and dielectric layers 114 (see P region in Fig. 18B).
Regarding claim 11, Hwang (Figs. 18B and 27D) discloses a three-dimensional (3D) memory device, comprising: a memory array structure GP1a’ (Fig. 18B and [0160]); and a staircase structure P in an intermediate of the memory array structure and laterally dividing the memory array structure into a first memory array structure and a second memory array structure, the staircase structure comprising a first staircase zone and a bridge structure connecting the first memory array structure and the second memory array structure (Fig. 18B), wherein the first staircase zone comprises a first staircase and a second staircase adjacent (see annotations of Fig. 27D below) to the first staircase, each of the first staircase and the second staircase comprising a plurality of divisions (corresponding to each division of 460D in Fig. 27D below) in a second lateral direction, each division comprising a plurality of stairs in a first lateral direction perpendicular to the second lateral direction (Fig. 27D); each stair in one of the divisions of the second staircase is above or below any stair in another one of the divisions of the second staircase (Fig. 27D); and at least one stair in the first staircase is electrically connected to at least one of the first memory array structure or the second memory array structure through the bridge structure (Fig. 18B).
Regarding claim 21, Hwang (Figs. 18B and 27D) discloses a three-dimensional (3D) memory device, comprising: a memory array structure; and a staircase structure in an intermediate of the memory array structure and comprising a first pair of staircases and a second pair of staircases (see annotations in Fig. 27D below), along a first lateral direction, adjacent to the first pair of staircases, wherein: the first pair of staircases comprises a first staircase and a second staircase facing each other and at different depths, and the second pair of staircases comprises a third staircase and a fourth staircase facing each other and at different depths; and along the first lateral direction, the first staircase, the second staircase, the third staircase, and the fourth staircase are arranged in this order.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (3rd staircase)][AltContent: textbox (4th staircase)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st staircase)][AltContent: textbox (2nd staircase)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]	
    PNG
    media_image2.png
    324
    405
    media_image2.png
    Greyscale



	Regarding claims 22-29, Hwang (Figs. 18B and 27D) further discloses: each of the first staircase and the second staircase comprises a plurality of stairs, and a depth of any stair in the first staircase is different from a depth of any stair in the second staircase (Fig. 27D); the first staircase comprises a plurality of stairs, in a second lateral direction perpendicular to the first lateral direction, the first staircase comprises a plurality of divisions (corresponding to each division of 460D in Fig. 27D above), and a depth of any stair in one division of the first staircase is different from a depth of any stair in another division of the first staircase; the staircase structure is configured to laterally divide the memory array structure into a first memory array structure (stack of LP1a’ in Fig. 18B) and a second memory array structure (stack of LP1b’ in Fig. 18B); and the staircase structure further comprises a bridge structure that connects the first memory array structure and the second memory array structure; each of the first staircase and the second staircase comprises a plurality of stairs, and at least one stair of the first staircase and the second staircase is electrically connected with at least one of the first memory array structure or the second memory array structure through the bridge structure (Fig. 18B); the bridge structure comprises vertically interleaved conductive layers 258 (corresponding to 258 in P portion of Fig. 18B) and dielectric layers 114; each of the first staircase and the second staircase comprises a plurality of stairs, and at least one stair of the first staircase and the second staircase is electrically connected with each of the first memory array structure and the second memory array structure through the bridge structure; the first pair of the staircases and the second pair of staircases are in a first staircase zone, the staircase structure further comprises a second staircase zone (corresponding to adjacent staircase zone or second BLK in Fig. 15A), and a bridge structure 269a1 (Fig. 15A) is arranged between the first staircase zone and the second staircase zone; and the second staircase zone comprises a third pair of staircases (the third staircase zone have similar structures as the first stair case zone shown in Fig. 27D above) facing each other in the first lateral direction and at different depths.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 21-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 24-29 of copending Application No. 16/881,279 (corresponding to amendment filed on 06/27/22 ). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application ‘279 (or US ‘335) includes all the limitations of the specified claims of the present application.  Moreover, the claims in the instant application are either broader version of the claims in copending Application or are obvious variations thereof.  
Regarding independent claim 1, the copending Application ‘279 claims a three-dimensional (3D) memory device, comprising: a memory array structure; and a staircase structure in an intermediate of the memory array structure and laterally dividing the memory array structure into a first memory array structure and a second memory array structure, the staircase structure comprising a first staircase zone and a bridge structure connecting the first memory array structure and the second memory array structure (claim 1, first paragraph), wherein the first staircase zone comprises a first pair of staircases facing each other in a first lateral direction and at different depths, each staircase comprising a plurality of stairs (claim 1, second paragraph); each staircase of the first pair of staircases comprises a plurality of divisions in a second lateral direction perpendicular to the first lateral direction at different depths (claim 6); the first pair of staircases comprises a first staircase and a second staircase adjacent to the first staircase (claim 1, second paragraph), and at a first division of the plurality of divisions, a depth of a first stair in the first staircase is different from a depth of a second stair, at a corresponding level, in the second staircase (claim 6); and at least one stair in the first pair of staircases is electrically connected to at least one of the first memory array structure and the second memory array structure through the bridge structure (claim 1, last paragraph).
Regarding independent claim 11, the copending Application ‘279 claims a three-dimensional (3D) memory device, comprising: a memory array structure; and a staircase structure in an intermediate of the memory array structure and laterally dividing the memory array structure into a first memory array structure and a second memory array structure, the staircase structure comprising a first staircase zone and a bridge structure connecting the first memory array structure and the second memory array structure (claim 1, first paragraph), wherein the first staircase zone comprises a first staircase and a second staircase adjacent to the first staircase (claim 1, second paragraph), each of the first staircase and the second staircase comprising a plurality of divisions in a second lateral direction, each division comprising a plurality of stairs in a first lateral direction perpendicular to the second lateral direction; each stair in one of the divisions of the second staircase is above or below any stair in another one of the divisions of the second staircase (claim 6); and at least one stair in the first staircase is electrically connected to at least one of the first memory array structure and the second memory array structure through the bridge structure (claim 1, last paragraph).
Regarding independent claim 21, the copending Application ‘279 claims a three-dimensional (3D) memory device, comprising: a memory array structure; and a staircase structure in an intermediate of the memory array structure and comprising a first pair of staircases and a second pair of staircases, along a first lateral direction, adjacent to the first pair of staircases (claim 24, first and second paragraphs), wherein: the first pair of staircases comprises a first staircase and a second staircase facing each other and at different depths, and the second pair of staircases comprises a third staircase and a fourth staircase facing each other and at different depths (claim 24, second paragraph, “at least one pair of staircases”); and along the first lateral direction, the first staircase, the second staircase, the third staircase, and the fourth staircase are arranged in this order.
Regarding dependent claims 2-10 and 22-29, dependent claims 2-10 and 22-29 claim the same common subject matters as dependent claims 2-11 and 25-29 of the copending Application ‘279.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to amended independent claims and new claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817